Citation Nr: 0720598	
Decision Date: 07/11/07    Archive Date: 07/25/07

DOCKET NO.  05-19 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Wilmington, Delaware


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Benjamin Aronin, Legal Intern




INTRODUCTION

The veteran served on active duty from April 1969 to January 
1973.

This appeal before the Board of Veterans' Appeals (Board) 
arises from an August 2003 rating decision in which the RO 
denied service connection for PTSD and for panic disorder.  
Later that month, the veteran filed a notice of disagreement 
(NOD) only with respect to the matter of service connection 
for PTSD.  The RO issued a statement of the case (SOC) 
addressing service connection for PTSD and for a nervous 
condition as secondary to service-connected diabetes mellitus 
in April 2005.  The veteran filed a substantive appeal (via a 
VA Form 9, Appeal to Board of Veterans' Appeals) with respect 
to both issues in June 2005; however, later that month, he 
withdrew the claim for service connection for a nervous 
condition secondary to the veteran's service-connected 
diabetes mellitus.

Hence, the only matter before the Board is the claim for 
service connection for PTSD, as set forth on the title page.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  There is no medical diagnosis of PTSD.  


CONCLUSION OF LAW

The criteria for service connection for PTSD are not met.  38 
U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1137, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304(f), 4.125(a) (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2006)), includes enhanced duties to 
notify and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

Notice requirements under the VCAA essentially require VA to 
notify the veteran of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; see also Disabled American Veterans v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003); 
Pelegrini, 18 Vet. App. at 112.  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.

Concerning the claim for service connection for PTSD on 
appeal, a July 2003 pre-rating RO letter provided notice to 
the appellant regarding what information and evidence was 
needed to substantiate this claim, as well as what 
information and evidence must be submitted by the appellant, 
and what information and evidence would be obtained by VA.  
This letter meets Pelegrini's first three content 
requirements, as well as the VCAA's timing of notice 
requirements.  With respect to the fourth requirement under 
Pelegrini, the Board notes that the appellant has not 
explicitly been advised to provide any evidence in his 
possession that pertains to the claim.  However, the claims 
file reflects that the appellant has submitted and/or 
identified evidence in support of his service connection 
claim.  Given that fact, as well as the RO's instructions to 
him, the Board finds that the appellant has, effectively, 
been put on notice to provide any evidence in his possession 
that pertains to the claim.  Accordingly, on these facts, the 
RO's omission is harmless.  See Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006) (rejecting the argument that the 
Board is without authority to consider harmless error).

Concerning the notice requirements of Dingess/Hartman, in 
this appeal, the veteran's status is not at issue, and the 
notice requirements pertaining to existence of disability and 
nexus were met via the July 2003 letter, as addressed above.  
While the RO has not furnished information pertaining to 
assignment of disability ratings or effective dates, on these 
facts, such omission is not shown to prejudice the veteran.  
As the Board's decision herein denies service connection for 
PTSD, no effective date or rating is being, or is to be, 
assigned.  Accordingly, there is no possibility of prejudice 
to the veteran under the notice requirements of 
Dingess/Hartman.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service personnel records; service medical records; VA 
treatment records from the VA Medical Center (VAMC) in 
Wilmington, Delaware; private treatment records; and copies 
of photographs furnished by the veteran.  

In summary, in connection with the claim herein decided, the 
duties imposed by the VCAA have been considered and 
satisfied.  Through various notices of the RO, the veteran 
and his representative have been notified and made aware of 
the evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of this matter, at this juncture.  
See Mayfield, 20 Vet. App. at 543; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for a disability diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability is due to disease or 
injury that was incurred or aggravated in service.  See 38 
C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the in-service stressor occurred.  
See 38 C.F.R. § 3.304(f) (2006).  

The first requirement for service connection for PTSD is a 
medical diagnosis of the condition.  Diagnoses of PTSD must 
be rendered in accordance with the diagnostic criteria for 
the condition set forth in Fourth Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV).  See 38 C.F.R. § 4.125 (noting 
that VA has adopted the nomenclature of the DSM-IV) (2006).

Considering the claim for service connection for PTSD in 
light of the record and the governing legal authority, the 
Board finds that the claim must be denied on the basis that 
there is no medical evidence to support the claim.  

The veteran contends that he currently suffers from PTSD as a 
result of stressful events during active service.  In 
multiple written statements, the veteran reported that he was 
in combat in 1st battalion, 27th Infantry Division and that a 
fellow member of 34th Engineer Battalion was killed when he 
was in that unit.  The veteran has reported problems of 
sleeplessness, hearing noises in the middle of the night and 
having to investigate them before going back sleep, and a 
recurring dream.

Service medical records reflect no complaints, findings, or 
diagnosis of PTSD.  Service personnel records provided to VA 
are consistent with the veteran's account of having served in 
Vietnam from October 1969 to October 1970.

Treatment records from the veteran's private physician dated 
from January 1999 to March 2002 do not include any diagnosis 
of PTSD.  A February 2001 treatment note includes an 
assessment of situational stress.

In a VA treatment note dated April 2003, it was indicated 
that the veteran was seeking to established care at the VAMC.  
In that treatment record, a VA nurse practitioner noted a 
preliminary impression of, inter alia, PTSD, and that the 
veteran was requesting a consult.  A May 2003 VA treatment 
note reflects a social worker's assessment of panic disorder 
without agoraphobia, adjustment disorder with mixed features, 
rule out PTSD, and rule out sleep apnea.  

In a July 2003, a VA psychiatrist reviewed the intake 
evaluation and interviewed the veteran.  The examiner noted 
that veteran was a "combat vet", and that he experienced 
some hyperarousal symptoms, and nightmares; the psychiatrist 
characterzed the veteran as a light sleeper who wakes 
frequently.  The diagnoses were panic disorder, adjustment 
disorder, occupational stress, and moderate depression.  
Significantly, the VA psychiatrist did not list PTSD among 
his diagnoses.

The aforementioned evidence makes clear that the veteran has 
not received a medical diagnosis of PTSD.  While a VA social 
worker noted a preliminary impression of PTSD, she ultimately 
assessed, inter alia, rule out PTSD, and the VA psychiatrist 
who subsequently saw the veteran did not diagnose PTSD.  
Thus, there is no medical diagnosis of PTSD; in fact, the 
medical evidence that is of record tends to support a finding 
that the veteran does not meet the diagnostic criteria for 
PTSD.  Significantly, neither the veteran nor his 
representative has presented, identified, or even alluded to 
the existence of any medical evidence that would, in fact, to 
support the claim for service connection for PTSD.

In addition to the medical evidence, the Board has considered 
the assertions of the veteran advanced in connection with the 
appeal.  The Board does not doubt the sincerity of the 
veteran's belief that he has PTSD as a result of his military 
service.  However, questions of medical diagnosis and 
causation are within the province of medical professionals.  
See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the 
veteran is not shown to be other than a layperson without the 
appropriate medical training or expertise to diagnose 
himself, he is not competent to render a probative (i.e., 
persuasive) opinion on such a medical matter.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998) (citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992)); see also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
.

Where, as here, the record is devoid of any medical 
indication that the veteran has the disability for which 
service connection is sought-here, PTSD-there can be no 
valid claim for service connection for such disability.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Moreover, 
because the first, essential criterion for establishing 
service connection pursuant to 38 C.F.R. § 3.304(f) is not 
met, the Board need not address whether the remaining 
regulatory requirements-evidence that an in-service stressor 
actually occurred and of a link between the stressor and the 
PTSD-are met.

Under these circumstances, the claim for service connection 
for PTSD must be denied.  In arriving at the decision to deny 
the claim, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as no competent, 
probative evidence supports the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for PTSD is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


